Filed 9/2/22 P. v. O’Neal CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----


 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C094140

           v.                                                                    (Super. Ct. No. 18FE015275)

 SEAN MATTHEW O'NEAL,

                    Defendant and Appellant.




         A jury convicted defendant Sean Matthew O’Neal of assault with a deadly weapon
and found true an enhancement allegation that he inflicted great bodily injury.
Representing himself, defendant admitted enhancement allegations that he had a prior
serious felony conviction and a prior strike conviction, but asked the trial court to dismiss
the prior strike, and in a supporting declaration, asked the trial court to dismiss the prior
serious felony conviction. Although the trial court did not impose additional prison time
for the prior serious felony enhancement, it declined to dismiss the prior strike
conviction. The trial court sentenced defendant to an aggregate prison term of nine years,
consisting of the following: the middle term of three years for the assault, doubled to six
years for the prior strike conviction, plus three years for the great bodily injury
enhancement.


                                                             1
        Defendant now contends the trial court abused its discretion in denying his request
to dismiss the prior strike conviction. Finding no abuse of discretion, we will affirm the
judgment.
                                      BACKGROUND
        As J.W. was walking to his car after work, defendant approached in his wheelchair
and looked like he might run into J.W. J.W. attempted to avoid defendant, but defendant
veered toward J.W. and then stood up and spat in J.W.’s face at least two times. J.W.
responded by throwing an empty travel mug at defendant. Defendant again tried to spit
on J.W.
        When it looked like defendant was going to leave, J.W. continued walking toward
his car, but defendant came up behind him and slashed J.W.’s left arm near the elbow.
The resulting wound was approximately 30 centimeters long and 10 to 12 centimeters
deep and spurted blood. People in the area attempted to slow the bleeding and
responding paramedics applied tourniquets. J.W. lost consciousness and received
emergency surgery.
        The jury found defendant guilty of assault with a deadly weapon (Pen. Code,
§ 245, subd. (a)(1) -- count one)1 and found true a great bodily injury enhancement
allegation (§ 12022.7, subd. (a)). In a bifurcated proceeding, defendant admitted a prior
serious felony conviction (§ 667, subd. (a)(1)) and a prior strike conviction (§§ 667,
subd. (b)-(l), 1170.12).
        At sentencing, the trial court considered defendant’s request to dismiss the prior
strike conviction. Defendant noted that his prior strike conviction was in 2000, that he
had bettered himself in prison through the carpentry and masonry program, and that he
had joined a heating, ventilation and air conditioning union following his release from




1   Undesignated statutory references are to the Penal Code.

                                              2
prison. Defendant said he successfully completed parole and had not been in trouble for
many years until the current offense.
       The trial court concluded defendant’s conduct fell within the spirit of the three
strikes law. Defendant’s prior strike conviction involved the infliction of great bodily
injury with a hammer. Although the trial court acknowledged defendant’s efforts while
in prison and afterward, it also noted that in this case, defendant approached J.W. from
behind, seriously injured him with a knife, and J.W. would have died had it not been for
immediate assistance from others. Accordingly, the trial court declined to dismiss the
prior strike conviction allegation.
       The trial court sentenced defendant to an aggregate prison term of nine years,
consisting of the middle term of three years for the assault, doubled to six years for the
prior strike conviction, plus three years for the great bodily injury enhancement.
                                        DISCUSSION
       Defendant contends the trial court abused its discretion in denying his request to
dismiss the prior strike conviction. He argues the trial court failed to consider relevant
sentencing factors.
       In deciding whether to dismiss a prior strike conviction allegation, a trial court
determines whether the defendant falls outside the spirit of the three strikes law.
(People v. Williams (1998) 17 Cal.4th 148, 161.) In making this determination the trial
court considers (1) the nature and circumstances of the present felony, (2) the nature and
circumstances of the prior strike offense, and (3) the particulars of the defendant’s
background, character, and prospects for the future. (Id. at p. 161.)
       We review a decision declining to dismiss a prior strike conviction allegation for
abuse of discretion. (People v. Carmony (2004) 33 Cal.4th 367, 375.) The burden is on
the party attacking the sentence to clearly show that the sentencing decision was
irrational or arbitrary. (Id. at pp. 376-377.) Absent such a showing, the trial court is
presumed to have acted to achieve legitimate sentencing objectives, and its discretionary

                                              3
determination will not be set aside. (Ibid.) Moreover, a decision will not be reversed
merely because reasonable people might disagree. (Ibid.) An appellate court may not
substitute its judgment for that of the trial court. (Ibid.)
       Here, the trial court considered defendant’s request and argument, acknowledged
his efforts while in prison and afterward, noted his criminal history, and described the
seriousness of the current offense. It exercised its discretion, declined to dismiss the prior
strike allegation, and we discern no abuse of discretion. Defendant has not shown that
the decision was irrational or arbitrary.
                                        DISPOSITION
       The judgment is affirmed.



                                                       /S/
                                                    MAURO, Acting P. J.



We concur:



    /S/
KRAUSE, J.



    /S/
EARL, J.




                                               4